Citation Nr: 0704069	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to service connection for a left elbow 
disability.

4.  Entitlement to service connection for bilateral wrist 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 RO decision.  The veteran testified 
before the Board in September 2006.

The Board addresses the claims of service connection for a 
cervical spine disability and for a thoracic spine disability 
in the REMAND portion of the following decision.  Those 
claims are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Degenerative changes of the left elbow were manifested 
many years after service and are not shown to be related to a 
disease or injury in service, to include the lifting of 
aircraft ordinance. 

2.  Bilateral wrist pain was manifested many years after 
service and are not shown to be related to any aspect in 
service, including the lifting of aircraft ordinance.


CONCLUSIONS OF LAW

1.  Degenerative changes of the left elbow were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Bilateral wrist pain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in November 2003; a rating 
decision in June 2004; and a statement of the case in July 
2005.  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Indeed, the November 2003 letter 
preceded the RO's initial adjudication in June 2004.  VA made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication (the June 2004 rating 
decision) or even the final adjudication (the July 2005 
statement of the case) is harmless.  The Board finds that 
even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under its duty to notify claimants 
prior to the last adjudication here (the July 2005 statement 
of the case).  In addition, in March 2006, the RO provided 
additional correspondence to satisfy the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  Thus, VA has satisfied both the notice and duty to 
assist provisions of the law with respect to the two claims 
decided in this appeal.  (In the REMAND below, the Board 
discusses additional development needed with regard to the 
two remanded claims.)

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease is manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The veteran contends that he now has left elbow problems and 
bilateral wrist pain because of his duties during service.  
During service, his primary specialty was in aviation 
ordinance as a missile technician.  He has written and 
testified that his duties involved lifting ordinance for use 
on aircraft and that the repetitive nature of this heavy 
lifting caused left elbow and bilateral wrist symptoms.  (He 
similarly contends that these in-service duties also caused 
cervical and thoracic spine disorders, and those issues are 
the subject of the remand BELOW.)

The veteran's service medical records contain absolutely no 
remarks about left elbow or bilateral wrist symptoms or 
diagnoses.  Indeed, on his August 1979 separation 
examination, his upper extremities were clinically normal.

After service, there is very limited evidence of any left 
elbow or bilateral wrist problems until at least December 
2002.  In December 2002, a non-VA doctor who was evaluating 
cervical spine symptoms after a July 2002 work-related 
incident described elbow symptoms (right greater than left) 
and migratory hand pain over the extensor and adductor areas 
of the thumb.  In July 2003, another treating non-VA doctor 
also described the veteran's employment as currently 
involving "lifting, carrying and set-up [of] moderately 
heavy equipment."  None of these or any other VA or non-VA 
records discuss the possibility of any relationship between 
any current left elbow or bilateral wrist problems and any 
aspect of the veteran's service, such as his in-service 
duties involving repetitive lifting of aircraft ordinance.  

The Board is mindful of the veteran's testimony that he has 
had left elbow and bilateral wrist problems since 1976 in 
service.  He also stated on a February 2004 VA examination 
that he had had these problems since 1976.  But at the 
September 2006 Board hearing, he testified that he had these 
symptoms in connection with his duties during service but 
that he did not have "that much problems" after service.  
He also indicated that "the symptoms would disappear . . . 
in not too long a time after."  Thus, there is a lack of 
continuity of symptoms since service.  

On VA examination in February 2004, the veteran was diagnosed 
with moderate degenerative changes of the elbow; and with 
bilateral wrist pain without clinical or radiographic 
findings to support a more definitive diagnosis.  This 
examination does not suggest any possible relationship 
between any aspect of the veteran's service and his current 
left elbow or bilateral wrist problems.  Unlike the cervical 
and thoracic spine claims (which are addressed in the REMAND 
below), there is no other competent medical evidence that 
suggests any possible relationship between any aspect of the 
veteran's service and his current left elbow or bilateral 
wrist problems.  Absent competent evidence of such a 
relationship, service connection is not warranted for these 
conditions.

Moreover, in and of itself, pain of the wrists does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

The Board is also respectful of the veteran's argument that 
his in-service lifting duties caused left elbow and bilateral 
wrist symptoms.  But as a layperson, he lacks the medical 
expertise to provide his own opinion as to the causation or 
etiology of medical conditions.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In sum, the weight of the evidence demonstrates that the 
veteran's left elbow and bilateral wrist problems were first 
manifested many years after service and are not related to 
his service or to any aspect thereof.  As the preponderance 
of the evidence is against the veteran's claims, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
denies these claims.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left elbow disability is denied.

Service connection for bilateral wrist pain is denied.


REMAND

The Board will remand the remaining claims for service 
connection (for a cervical spine disability and for a 
thoracic spine disability) for additional development.

The evidence includes a July 2005 non-VA doctor's nexus 
opinion regarding the veteran's cervical spine and his 
service.  The evidence also includes an August 2005 non-VA 
doctor's nexus opinion discussing the veteran's service and 
his cervical spine and right shoulder problems.  In order to 
be thorough, the Board construes the later nexus opinion as 
raising the possibility of spinal involvement below the 
cervical spine, that is, of the thoracic spine.  On remand, 
the veteran should be examined in order to consider whether 
any current cervical spine or thoracic spine disorders are 
due to service.

However, prior to the examination, the RO should seek to 
obtain additional medical records.  The veteran apparently 
underwent cervical fusion surgery in 1996, and a 1994 MRI had 
revealed cervical spine spondylosis.  While the veteran has 
submitted some of those records, a more complete set of those 
records would be helpful.  In addition, the veteran 
apparently filed a workmen's compensation claim in 2002 as a 
result of lifting heavy boxes at work.  Any medical records 
and administrative decisions associated with that claim would 
also be helpful in reviewing this appeal.  Finally, the 
veteran wrote in January 2004 that a certain non-VA doctor 
(David L. Gannon, M.D.) had been treating him for cervical 
and thoracic spine problems from 1980 to the present.  While 
the veteran has submitted some of those records, a more 
complete set of those records would be helpful.  Likewise, 
the RO should request a complete set of relevant records from 
a non-VA neurologist (Michael Cullen, M.D.) who appears to 
have treated the veteran since 2001.

Accordingly, the Board REMANDS these two issues for the 
following actions:

1.  Request that the veteran identify 
all medical providers (both VA and non-
VA) who treated him since 1994 for 
cervical spine spondylosis and who 
participated in the 1996 cervical spine 
fusion surgery and seek to obtain their 
records.

2.  Also, seek to obtain all relevant 
medical records for treatment of the 
cervical and thoracic spine by Dr. David 
L. Gannon from 1980 to the present and 
by Dr. Michael Cullen from 2001 to the 
present.

3.  Seek to obtain all relevant medical 
records and administrative decisions 
associated with the workmen's 
compensation claim that the veteran 
filed in 2002.

4.  Then, schedule the veteran for an 
examination to assess the current nature 
and etiology of any cervical and 
thoracic spine conditions.  Provide the 
claims folder to the examiner.  The 
examiner should discuss the veteran's 
reported in-service duties, as well as 
any post-service evidence, including any 
findings related to cervical spine 
spondylosis from 1994, cervical spine 
fusion surgery in 1996, a workmen's 
compensation claim filed in 2002, and 
any post-service duties (such as lifting 
heavy equipment as described in a July 
2003 non-VA doctor's letter).  The 
examiner should discuss whether it is at 
least as likely as not that either a 
cervical or thoracic spine condition is 
caused by or aggravated by the veteran's 
active service or any aspect thereof 
(such as alleged duties).  

5.  Then, readjudicate the claims for 
service connection for a cervical spine 
disability and for a thoracic spine 
disability.  If either decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat the 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


